 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      WENDY MAGUIRE,
                                                                NO. C18-1301RSL
 9
                            Plaintiff,

10
                    v.                                          ORDER GRANTING IN PART
                                                                PLAINTIFF’S MOTION FOR
11
      ECO SCIENCE SOLUTIONS, INC., et al.,                      SUMMARY JUDGMENT

12
                            Defendants.

13
            This matter comes before the Court on “Plaintiff Wendy Maguire’s Motion for Partial
14
     Summary Judgment” (Dkt. # 13) and defendants’ cross-motion for partial summary judgment
15

16   (Dkt. # 16). Plaintiff seeks a summary determination that she is entitled to unpaid wages as

17   specified in her employment contract, an award of exemplary damages and attorney’s fees under
18   RCW 49.52.070, and prejudgment interest on the unpaid wages. Defendants seek a declaration
19
     that plaintiff is not entitled to relief under the contract or RCW 49.52.070 or, in the alternative, a
20
     continuance under Fed. R. Civ. P. 56(d).
21
            Summary judgment is appropriate when, viewing the facts in the light most favorable to
22

23   the nonmoving party, there is no genuine issue of material fact that would preclude the entry of

24   judgment as a matter of law. The party seeking summary dismissal of the case “bears the initial
25   responsibility of informing the district court of the basis for its motion” (Celotex Corp. v.
26
     Catrett, 477 U.S. 317, 323 (1986)) and “citing to particular parts of materials in the record” that
27
     ORDER GRANTING IN PART PLAINTIFF’S
28   MOTION FOR SUMMARY JUDGMENT - 1
 1   show the absence of a genuine issue of material fact (Fed. R. Civ. P. 56(c)). Once the moving
 2   party has satisfied its burden, it is entitled to summary judgment if the non-moving party fails to
 3
     designate “specific facts showing that there is a genuine issue for trial.” Celotex Corp., 477 U.S.
 4
     at 324. The Court will “view the evidence in the light most favorable to the nonmoving party . . .
 5

 6   and draw all reasonable inferences in that party’s favor.” Colony Cove Props., LLC v. City of

 7   Carson, 888 F.3d 445, 450 (9th Cir. 2018). Although the Court must reserve for the trier of fact
 8   genuine issues regarding credibility, the weight of the evidence, and legitimate inferences, the
 9
     “mere existence of a scintilla of evidence in support of the non-moving party’s position will be
10
     insufficient” to avoid judgment. City of Pomona v. SQM N. Am. Corp., 750 F.3d 1036, 1049
11
     (9th Cir. 2014); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). Factual disputes
12

13   whose resolution would not affect the outcome of the suit are irrelevant to the consideration of a

14   motion for summary judgment. S. Cal. Darts Ass’n v. Zaffina, 762 F.3d 921, 925 (9th Cir. 2014).
15   In other words, summary judgment should be granted where the nonmoving party fails to offer
16
     evidence from which a reasonable fact finder could return a verdict in its favor. Singh v. Am.
17
     Honda Fin. Corp., 925 F.3d 1053, 1071 (9th Cir. 2019).
18
            Having reviewed the memoranda, declarations, and exhibits submitted by the parties,
19

20   having heard the arguments of counsel, and taking the evidence in the light most favorable to

21   defendants, the Court finds as follows:
22                                             BACKGROUND
23
            On June 21, 2017, plaintiff and Ga-Du Corporation, a wholly-owned subsidiary of
24
     defendant Eco Science Solutions, Inc. (“ESSI”), entered into an Employment Agreement as part
25
     of ESSI’s acquisition of Ga-Du. Plaintiff assumed the role of Vice President of Business
26

27
     ORDER GRANTING IN PART PLAINTIFF’S
28   MOTION FOR SUMMARY JUDGMENT - 2
 1   Development and promised to “devote full business time during ordinary business hours and
 2   such additional time as is required for an executive position, attention, skill and efforts . . . to the
 3
     performance of the duties required by or appropriate for her Position.” Dkt. # 15-1 at ¶¶ 1-2. In
 4
     exchange, ESSI agreed to pay her a base salary of $120,000 per year, plus stock options and
 5

 6   benefits. Id. at ¶ 3. Either party could terminate the agreement, with or without cause, by giving

 7   thirty days’ written notice. Id. at ¶ 9. If the employment terminated without cause, ESSI agreed
 8   to pay all “accrued and unpaid Salary” plus a “lump sum in cash equal to the total remaining
 9
     Salary of the full Employment Term due under this agreement.” Id. The “Term” of plaintiff’s
10
     employment was to be two years. Id. at ¶ 1. “Cause” was defined to include such things as
11
     termination for “a substantial and repeated failure to perform,” “gross negligence or willful
12

13   misconduct with respect to the Company, and/or “failure to achieve mutually agreed upon

14   performance metrics.” Id. at ¶ 9. The Employment Agreement contained an integration clause
15   merging and superseding “all prior and contemporaneous discussions, agreements and
16
     understandings” and designated Nevada law to govern the construction and enforcement of its
17
     terms. Id. at ¶¶ 14 and 16(a). Changes or modifications to the Employment Agreement had to be
18
     made in a writing signed by both parties. Id. at ¶ 14. A written modification dated July 30, 2017,
19

20   amended the stock option provision of the agreement. Dkt. # 15-4 at 2.

21           On June 22, 2017, ESSI made clear that neither it nor Ga-Du had the money to pay the
22   promised salaries and that those who had been given contracts would have to agree to defer
23
     receipt of compensation until ESSI was able to resume public trading and/or the company was
24
     otherwise generating revenues sufficient to satisfy the wage obligations. Dkt. # 19 at ¶ 6. ESSI
25
     indicated that Ga-Du managers and consultants would be free to pursue other opportunities and
26

27
     ORDER GRANTING IN PART PLAINTIFF’S
28   MOTION FOR SUMMARY JUDGMENT - 3
 1   activities to help offset the shortfall while their compensation was deferred. Dkt. # 18 at ¶ 11.
 2   Plaintiff agreed to this arrangement. Id.
 3
             Plaintiff has produced various email strings between July 2017 and April 2018 indicating
 4
     that she was performing work for ESSI throughout this period. The tasks reflected in these
 5

 6   strings include setting up an ESSI email account, participating in various meetings, pitching

 7   client development opportunities, coordinating job descriptions and business pipelines, and
 8   designing a trade show booth. Dkt. # 15-5 to 15-9. The exchanges are sporadic, however, and the
 9
     Court assumes for purposes of this motion that they did not require plaintiff’s full-time attention.
10
     In January 2018, the Chief Executive Officer of ESSI, defendant Rountree, questioned plaintiff’s
11
     role within the organization, openly wondering whether she was an employee or an outside
12

13   consultant and requesting that whatever role she filled be communicated to all of the relevant

14   personnel. Dkt. # 15-8 at 2. It is not clear if or how these questions were answered, but the
15   following month Rountree gave plaintiff the lead in coordinating ESSI’s efforts toward
16
     developing “an attractive and professional forward face to the cannabis business community” at
17
     an upcoming industry expo event. Dkt. # 15-9 at 2. In early April 2018, plaintiff was working on
18
     establishing an affiliated Colorado entity that could handle new hemp accounts in that state.
19

20           On April 29, 2018, plaintiff emailed ESSI requesting payment of the compensation

21   accrued to date and $10,000 per month going forward. Dkt. # 15-10 at 2. No payments were
22   made.
23
             In June 2018, Rountree and plaintiff discussed the process by which new Colorado
24
     accounts could be opened. Dkt. # 15-11 at 2.
25
             In August 2018, plaintiff had her lawyers deliver a demand letter to Rountree, attaching a
26

27
     ORDER GRANTING IN PART PLAINTIFF’S
28   MOTION FOR SUMMARY JUDGMENT - 4
 1   proposed complaint for breach of contract and statutory wage violations. Dkt. # 18-1 at 4-7. That
 2   letter prompted a response from defendant Lewis, wherein he asserted that plaintiff had failed to
 3
     devote adequate time and effort to ESSI’s business interests, had engaged in competing
 4
     activities, had disparaged the company, and had agreed that her salary could be accrued and
 5

 6   deferred. Dkt. # 18-1 at 9-10. Lewis offered to settle the dispute by paying “the accrued sums to

 7   your client at such time as [ESSI] receives money to enable it to pay the accruals to all
 8   employees” and threatened to assert counterclaims if the matter were not settled. Dkt. # 18-1 at
 9
     10. In a subsequent letter, Lewis asserted that plaintiff had indicated that she was working for
10
     someone else, thereby terminating her employment with ESSI. Dkt. # 18-1 at 15. Plaintiff filed
11
     her complaint on August 31, 2019.
12

13          In September, Rountree and plaintiff were again discussing business development

14   opportunities for Ga-Du and ESSI. On September 25, 2018, plaintiff wrote:
15          Thank you for the call today. It’s great to have a focus and get to work on the
16          Washington, Oregon opportunities. I’ll prepare and provide an outline of project
            parameters. Is fundraising an option? We had a PPM at play at one point. I’d like
17
            to get things moving here. It’s been sitting too long without clear action.
18

19          As the VP of Business Development[] representing[] Ga-Du Financial Services,
            I’d like to get your approval on my proposal before I get things moving. I expect
20
            you will love it.
21

22   Dkt. # 15-11 at 5. ESSI subsequently authorized plaintiff “to move forward in revenue
23   generation for the states of Oregon and Washington . . . .” Dkt. # 15-11 at 9. Not everyone
24
     thought this was a wise move, however, given plaintiff’s pending claims for hundreds of
25
     thousands of dollars against both the company and individual corporate officers. Dkt. # 15-11 at
26

27
     ORDER GRANTING IN PART PLAINTIFF’S
28   MOTION FOR SUMMARY JUDGMENT - 5
 1   9 and Dkt. # 15-12 at 2-3. The naysayers apparently prevailed: plaintiff was asked to vacate her
 2   office. Dkt. # 15-12 at 2. She requested clarification as to whether she should discontinue the
 3
     work she had started in Oregon and Washington. After consulting with Lewis, Rountree
 4
     responded that ESSI was not aware of any work she was doing for the company, that she had
 5

 6   repeatedly indicated that she worked for a third-party consultant, and that any future

 7   communications would go through the parties’ attorneys. Dkt. # 14-3 at 2 and Dkt. # 15-12 at 2.
 8          On December 12, 2018, plaintiff provided written notice of her resignation as VP of
 9
     Business Development for Ga-Du. Dkt. # 15-13 at 2.
10
                                                   DISCUSSION
11
     A. Breach of Contract
12

13          In her motion for summary judgment, plaintiff relies exclusively on the unambiguous

14   terms of the Employment Agreement and the undisputed facts of the case to establish an
15   enforceable promise and its breach. Neither Washington nor Nevada case law is cited in support
16
     of the breach of contract claim. While there is implicit in the argument general propositions of
17
     contract law (such as that a contract is construed as written) and/or legal conclusions (such as
18
     that the Employment Agreement is enforceable), plaintiff does not reference a specific state’s
19

20   law in support of those propositions or conclusions. If there were a defect in plaintiff’s legal

21   analysis or assumptions - if, for example, Nevada law requires that a contract of employment be
22   notarized in order to be enforceable or prohibits post-termination pay out provisions - defendants
23
     had the opportunity to point out where she went wrong in their opposition. They did not. A bare
24
     and unsupported assertion that plaintiff relied on the wrong state’s substantive law in support of
25
     her breach of contract claim is unavailing.
26

27
     ORDER GRANTING IN PART PLAINTIFF’S
28   MOTION FOR SUMMARY JUDGMENT - 6
 1          In the alternative, defendants argue that plaintiff’s motion should be denied or continued
 2   under Fed. R. Civ. P. 56(d) so that they can take discovery regarding their defenses to the breach
 3
     of contract claim. In particular, defendants seek evidence that:
 4
            1. plaintiff failed to devote her full-time efforts to the work of Ga-Du, thereby breaching
 5

 6   ¶ 2 of the Employment Agreement;

 7          2. plaintiff failed to mitigate her damages when she continued working for Ga-Du
 8   knowing she would not be paid until certain financial benchmarks were hit; and
 9
            3. the Employment Agreement was replaced with a new contract that required payment of
10
     salary only after the company was generating enough income to satisfy its wage obligations.
11
     Dkt. # 16 at 23-24; Dkt. # 17 at ¶ 6. Defendants make no effort to show that the sought-after
12

13   evidence would impact the breach of contract analysis, however. In seeking relief under Rule

14   56(d), the nonmovant must show that the facts it seeks are “essential to justify its opposition.”
15   Even if the Court assumes all of the facts defendants want to pursue through discovery, they do
16
     not alter the conclusion that ESSI breached the Employment Agreement.
17
            ESSI promised to pay plaintiff $120,000 per year for two years unless she were
18
     terminated for cause, in which case she would be entitled to only the compensation that had
19

20   accrued before termination. If, as defendants suspect, plaintiff was in material breach of the

21   employment contract because she failed to perform the duties of her position, the negotiated and
22   agreed upon remedy is provided in ¶ 9 of the Employment Agreement: when ESSI realized
23
     plaintiff was in breach, it had the contractual right to terminate her employment for cause and
24
     end its salary obligations as of the date of termination. ESSI did not avail itself of the contractual
25
     remedy. It was not entitled to continue accepting plaintiff’s performance under the contract
26

27
     ORDER GRANTING IN PART PLAINTIFF’S
28   MOTION FOR SUMMARY JUDGMENT - 7
 1   while secretly intending to assert a material breach and avoid its own contractual obligations.
 2          With regards to the failure to mitigate defense, it is doubtful that the equitable
 3
     considerations that prompted the imposition of a duty to mitigate apply in this situation. See 81
 4
     A.L.R. 282 (“[T]he rigid, positive principles which govern the right of action are tempered by
 5

 6   equitable considerations applicable in the assessment of damages.”). The United States District

 7   Court for the District of Nevada has held that (a) it is reasonable per se for a party to a contract
 8   to enforce his rights and pursue his remedies under the contract even if another course of action
 9
     would have avoided some portion of the resulting damage and (b) “a duty to mitigate damages
10
     does not arise while a party enforces his rights by utilizing the remedies outlined in the
11
     agreement.” A.I. Credit Corp. v. Gohres, 299 F. Supp.2d 1156, 1162 (D. Nev. 2004). Even if the
12

13   duty applies, the affirmative defense merely reduces the amount of damages at issue. Defendants

14   will have an opportunity to take discovery and prove the amount of an appropriate reduction, if
15   any, but in the context of this case, the defense need not forestall a summary determination
16
     regarding the existence of a breach or the contractual remedy therefore.
17
            Defendants’ novation defense fails as a matter of law on the undisputed facts. Despite the
18
     fact that defendants were intimately involved in the negotiation of the Employment Agreement
19

20   and the June 22, 2017, meeting, they have not proffered any evidence that the parties intended to

21   extinguish the Employment Agreement and substitute a new understanding in its place.
22   According to defendants, the day after the Employment Agreement was signed, the parties
23
     agreed to modify a single term of the contract to defer the payment of plaintiff’s salary until
24
     ESSI’s finances improved. A modification is not a novation, however. Fanucchi & Limi Farms
25
     v. United Agri Prods., 414 F.3d 1075, 1081 (9th Cir. 2005) (applying California law); Donell v.
26

27
     ORDER GRANTING IN PART PLAINTIFF’S
28   MOTION FOR SUMMARY JUDGMENT - 8
 1   Perpetual Inv., Inc., 2006 WL 2792396, at *2 (D. Nev. Sept. 27, 2006) (applying Nevada law).
 2   The latter requires “[t]he substitution of a new obligation for an existing one . . . which thereby
 3
     discharges the parties from all of their obligations under the former agreement inasmuch as such
 4
     obligations are extinguished by the novation.” Williams v. Crusader Discount Corp., 334 P.2d
 5

 6   843, 845 (Nev. 1959). “The intent of the parties to cause a novation must be clear.” Zuni Constr.

 7   Co. v. Great Am. Ins. Co., 468 P.2d 980, 982-83 (Nev. 1970). Here, neither party took steps to
 8   terminate or otherwise extinguish their rights and obligations under the Employment Agreement,
 9
     no new agreement was negotiated and offered as a substitute, and the parties continued to
10
     perform and to accrue wages under the original contract terms. Defendants, having participated
11
     in the relevant events, have not identified any discovery that would enable them to raise a
12

13   genuine issue of material fact regarding their novation defense.

14          For all of the foregoing reasons, the Court finds that the Employment Agreement was a
15   valid contract, ESSI breached the salary provisions of the contract, and plaintiff was damaged as
16
     a result of the breach. Contreras v. Am. Family Mut. Ins. Co., 135 F. Supp.3d 1208, 1227 (D.
17
     Nev. 2015) (stating elements of a breach of contract claim). Under Nevada law, a breach of
18
     contract entitles plaintiff to compensatory damages designed to make her whole and place her in
19

20   the position she would have been in had the contract not been breached. Hornwood v. Smith’s

21   Food King No. 1, 807 P.2d 208, 211 (Nev. 1991). As a starting point, then, plaintiff is entitled to
22   payment of the promised salary from June 21, 2017, to December 12, 2018, the date she
23
     resigned. Because defendants did not respond to plaintiff’s argument that ESSI constructively
24
     discharged her by withholding her salary, the obligation to pay a lump sum in cash equal to the
25
     salary remaining on the two year contract also applies. Thus, plaintiff is entitled to recover
26

27
     ORDER GRANTING IN PART PLAINTIFF’S
28   MOTION FOR SUMMARY JUDGMENT - 9
 1   $240,000 in salary under the Employment Agreement.1 In addition, compensatory damages
 2   recoverable on a breach of contract claim include “damages based on [plaintiff’s] expectation
 3
     interest as measured by
 4
            (a) the loss in value to him of the other party’s performance caused by its failure or
 5

 6          deficiency, plus

 7          (b) any other loss, including incidental or consequential loss, caused by the breach,
 8          less
 9
            (c) any cost or other loss that he has avoided by not having to perform.”
10
     Road & Highway Builders v. N. Nev. Rebar, 284 P.3d 377, 382 (Nev. 2012) (adopting
11
     Restatement (Second) of Contracts § 347)). Plaintiff has reserved the right to prove additional
12

13   damages at trial. Dkt. # 13 at 18 n.4.

14   B. Statutory Wage Claim
15          Under Washington law, “[a]ny employer or officer, vice principal or agent of any
16
     employer . . . who . . . [w]ilfully and with intent to deprive the employee of any part of his or her
17
     wages, shall pay any employee a lower wage than the wage such employer is obligated to pay
18
     such employee by any statute, ordinance, or contract” “shall be liable in a civil action by the
19

20   aggrieved employee . . . for twice the amount of the wages unlawfully . . . withheld by way of

21   exemplary damages, together with costs of suit and a reasonable sum for attorney’s fees:
22   PROVIDED, HOWEVER, That the benefits of this section shall not be available to any
23
     employee who has knowingly submitted to such violations.” RCW 49.52.050 and RCW
24

25          1
              As discussed above, the Court declines to decide at this juncture whether plaintiff had a duty to
26   mitigate in the circumstances presented here or what portion of the loss could reasonably have been
     avoided.
27
     ORDER GRANTING IN PART PLAINTIFF’S
28   MOTION FOR SUMMARY JUDGMENT - 10
 1   49.52.070. The dispositive issue regarding exemplary damages is whether plaintiff knowingly
 2   submitted to the withholding of her wages.
 3
            “A person knowingly submits to withholding of wages when he or she intentionally
 4
     defers to his or her employer the decision as to whether, if ever, he or she will be paid.” Durand
 5

 6   v. HIMC Corp., 151 Wn. App. 818, 836-37 (2009). Simply staying on the job after an employer

 7   fails to pay wages when they are due and owing is not “knowing submission” to an unlawful
 8   withholding. Chelius v. Questar Microsys., Inc., 17 Wn. App. 678, 683 (2001). In this case,
 9
     however, there is evidence from which a reasonable jury could conclude that plaintiff did not
10
     simply stay on the job after ESSI unilaterally decided to withhold her wages, but rather that she
11
     affirmatively agreed – along with the rest of the management team – that the executives would
12

13   defer their salaries while the company was in start-up mode in the hopes that they would

14   eventually develop a business model and income stream that could support their collective
15   salaries. One of the few Washington cases with similar facts is Int’l Sleep Inst. of Wash., Inc. v.
16
     Int’l Sleep, Inc., 140 Wn. App. 1027, 2007 WL 2600860 (Sept. 11, 2007) (unpublished). In that
17
     case, the employee, a founding member of the company, agreed to defer payment of some
18
     portion of his salary until the company had the financial wherewithal to pay the wages. The
19

20   court found that the proviso in RCW 49.52.070 contemplates such agreements and excepts them

21   from the exemplary damages provision. Id. at *3. There is a genuine issue of fact regarding
22   whether plaintiff deliberately and intentionally deferred to ESSI the decision whether and when
23
     it would ever pay the deferred salary.2
24

25          2
            In Chelius, Durand, and Kalmanovitz v. Standen, C14-1224RSL, 2016 WL 827145 (W.D.
26   Wash. Mar. 3, 2016), the cases on which plaintiff primarily relies, the employees were not founding
     members of an under-capitalized start-up willing to forego short-term gains in the hopes of establishing
27
     ORDER GRANTING IN PART PLAINTIFF’S
28   MOTION FOR SUMMARY JUDGMENT - 11
 1          Unlike the situation in Int’l Sleep, however, at some point plaintiff indisputably revoked
 2   her agreement to defer her salary payments. She and/or her attorney sent demand letters on April
 3
     29, 2018, and again on August 15, 2018. She filed this lawsuit on August 31, 2018. Once she
 4
     opposed the nonpayment of wages, the “knowingly submitted” proviso no longer shielded
 5

 6   defendants from liability for exemplary damages. From April 29, 2018, forward, ESSI - and any

 7   officer, vice principal, or agent involved in the decision - willfully withheld monthly salary
 8   payments to which plaintiff was entitled under her contract. In addition, plaintiff’s Employment
 9
     Agreement provided that when her employment with ESSI terminated, all accrued and unpaid
10
     salary through the date of termination must be paid. Dkt. # 15-1 at ¶ 9. ESSI - and any officer,
11
     vice principal, or agent involved in the decision - willfully withheld payment of the accrued and
12

13   unpaid salary for purposes of RCW 49.52.070. Finally, because ESSI constructively terminated

14   plaintiff’s employment without cause, she was also entitled to payment for the remainder of her
15   two year contract term. Defendants’ withholding of these payments triggers the double damages
16
     and attorney’s fee provision of RCW 49.52.070.
17
     C. Prejudgment Interest
18
            Plaintiff is entitled to prejudgment interest on the compensatory portion of her wage claim
19

20   at 12% per year.

21

22

23
     a financially viable entity. In those cases, the employers ran into financial difficulty and the plaintiffs
24   were generally willing to defer salary payments for a while. The employees always expected to be paid
     in full, however, and the employers knew the deferral was only temporary. In this case, a reasonable
25
     jury could conclude that plaintiff (and the rest of the management team) had only a hope, rather than an
26   expectation, that their gamble of time and effort would pay off in the end, knowing that ESSI was just as
     likely to fold up shop as to ultimately pay the deferred salaries.
27
     ORDER GRANTING IN PART PLAINTIFF’S
28   MOTION FOR SUMMARY JUDGMENT - 12
 1                                            CONCLUSION
 2         For all of the foregoing reasons, plaintiff’s motion for partial summary judgment is
 3
     GRANTED in part. Defendants ESSI and/or its wholly-owned subsidiary Ga-Du breached
 4
     plaintiff’s Employment Agreement and are liable for $240,000 in compensatory damages unless
 5

 6   defendants establish that plaintiff had a duty to mitigate those damages and the amount of

 7   damages that could reasonably have been avoided. By withholding wages after plaintiff
 8   withdrew her consent to nonpayment, the employer and any officer, vice principal, or agent
 9
     involved in the decision not to pay triggered the double damages and attorney’s fees provision of
10
     RCW 49.52.070. Defendants’ cross-motion and request for a continuance under Fed. R. Civ. P.
11
     56(d) are DENIED.
12

13
           Dated this 22nd day of August, 2019.
14

15
                                              A
                                              Robert S. Lasnik
                                              United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING IN PART PLAINTIFF’S
28   MOTION FOR SUMMARY JUDGMENT - 13
